Citation Nr: 1309284	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  10-24 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for levoscoliosis of the thoracic spine, with recurrent mild pain, prior to April 3, 2012.

2.  Entitlement to a rating in excess of 20 percent for levoscoliosis of the thoracic spine, with recurrent mild pain from April 4, 2012.



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from January 1996 to November 1999.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a September 2009 rating decision by the Phoenix, Arizona, Regional Office (RO), which denied the Veteran's claim of entitlement to a rating in excess of 10 percent for levoscoliosis of the thoracic spine with recurrent mild pain.  He perfected a timely appeal to that decision.  

On November 18, 2010, the Veteran appeared and offered testimony at a hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing is of record.  

In February 2012, the Board remanded the case for further evidentiary development.  In a May 2012 rating action, the RO increased the evaluation for levoscoliosis of the thoracic spine with recurrent mild pain from 10 percent to 20 percent, effective April 4, 2012.  A supplemental statement of the case (SSOC) was issued in May 2012.  However, as that grant did not represent a total grant of benefits available on appeal, the claim for an increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  As discussed below, the Board finds that there was substantial compliance with its remand; thus, it may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Prior to April 4, 2012, the Veteran's thoracic spine disorder was not manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, forward flexion of 60 degrees or less, combined range of motion of the thoracolumbar spine of 120 degrees or less, or incapacitating episodes.  


2.  Beginning April 4, 2012, the Veteran's thoracic spine disorder has not been manifested by forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome (IVDS).  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for the Veteran's levoscoliosis of the thoracic spine, with recurrent mild pain, prior to April 4, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.45, 4.71a, Diagnostic Code 5243 (2012).  

2.  The criteria for a rating in excess of 20 percent for levoscoliosis of the thoracic spine, with recurrent mild pain, from April 4, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.71a, 4.1-4.10, 4.71a, Diagnostic Code 5237 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent re-adjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in July 2009 from the RO to the Veteran, which was issued prior to the RO decision in September 2009.  Additional letters were issued in December 2009 and February 2012.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  There was a re-adjudication afterwards.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of these claims.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Veteran has been afforded VA examinations.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The report reflects that the examiners solicited symptoms from the Veteran, examined the Veteran, and provided findings necessary to apply the rating criteria.  Therefore, the examinations are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim for higher ratings.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual background.

By a rating action in July 2000, the RO granted service connection for levoscoliosis, thoracic spine with recurrent mild pain; a 10 percent disability rating was assigned, effective December 1, 1999.  

The Veteran's claim for an increased rating for his thoracic spine disorder (VA Form 21-4138) was received in June 2009.  Submitted in support of the Veteran's claim were treatment reports from Push View Medical Center, dated from December 2007 to May 2009.  During a clinical visit in April 2009, the Veteran complained of daily discomfort in his back; at that time, x-ray study of the spine revealed scoliosis.  He was diagnosed with scoliosis.  When seen in May 2009, the Veteran was diagnosed with severe scoliosis.  

The Veteran was afforded a VA examination in July 2009.  At that time, he complained of constant daily pain at a level of 4 on a scale from 1 to 10.  The Veteran indicated that stretching and hot water provides temporary decrease in the pain with no side effects.  He denied any assistive devices or aids.  The back pain had no effects on his usual daily activities.  The Veteran reported having flare-ups 5 times per year, with the flares lasting; 7 to 10 days.  The Veteran noted that the flare ups are manifested by increased pain, lack of mobility and muscle spasms.  He denied any incapacitating episodes in the last 12 months.  On examination, the Veteran's gait was described as normal.  The thoracolumbar spine had a forward flexion to 75 degrees with pain, extension to 30 degrees with pain, lateral flexion was to 30 degrees bilaterally, and rotation was to 45 degrees bilaterally.  Straight leg raising was negative.  Leg lengths were equal.  There was no paraspinal tenderness.  He was able to stand on his toes and heels.  Muscle strength was 5/5.  No muscle atrophy was noted.  Sensory examination was intact to light touch on the lower extremities.  The examiner indicated that pain was noted during range of motion.  However, there was no additional limitation following repetitive range of motion.  X-ray study revealed levoconvex scoliosis centered about T6-7.  The impression was levoscoliosis, thoracic spine, with loss in range of motion and no degenerative changes.  

At his personal hearing in November 2010, the Veteran indicated that he started having back pain within two years of his discharge from military service.  The Veteran reported that he was having more pain now than he had at the time of the July 2009 examination.  The Veteran stated that his pain was now constant; he noted that he had also lost mobility and flexibility in his spine as a result of his disability.  The Veteran testified that there has been an obvious change in the curvature of his spine.  The Veteran noted that he did not have arthritis in his spine, and he was not currently taking any medications.  However, the Veteran stated that he was experiencing flare-ups that caused him to miss 10 to 14 days of work; he noted that those flare-ups occurred at least 4 times a year.  The Veteran related that the flare-ups usually occur when he has to travel for work and sit in his car for prolonged periods of time.  

Received in March 2012 were private treatment reports, dated from April 2009 to September 2010, which show that the Veteran received ongoing clinical attention and treatment for back pain.  When seen in August 2009, the Veteran indicated that his entire back was hurting; he was diagnosed with scoliosis, thoracic spine pain, and lumbosacral spine pain.  In September 2010, he was diagnosed with lumbar strain.  

The Veteran was afforded another VA examination on April 4, 2012.  The Veteran reported the onset of middle back pain in 1997 or 1998 without injury; he denied any injury before service.  He denied any injuries to his back after service.  He currently had difficulty with mid back.  He was not taking any medication.  The Veteran indicated that he saw his regular doctor who put him on bed rest for about 10 days; he stated that he was given muscle relaxers and pain killers.  The Veteran indicated that he is usually in bed for a week to 10 days; he noted that these types of flare-ups on average occur 5 times a year.  Forward flexion was to 45 degrees; but with objective evidence, painful motion began at 35 degrees.  Extension was to 20 degrees, with painful motion beginning at 15 degrees.  Right lateral flexion was to 25 degrees, with painful motion beginning at 20 degrees.  Left lateral flexion was 20 degrees, with pain beginning at 20 degrees.  Right lateral rotation was to 20 degrees, with painful motion beginning at 15 degrees.  Left lateral rotation was to 30 degrees, with painful motion beginning at 25 degrees.  The Veteran was able to perform repetitive use testing with 3 repetitions.  After repetitive testing, forward flexion was to 45 degrees, extension was to 20 degrees, right lateral flexion was to 25 degrees, left lateral flexion was to 20 degrees, right lateral rotation was to 20 degrees, and left lateral rotation was to 30 degrees.  The examiner noted that the Veteran did not have additional limitation in range of motion following repetitive use testing.  

The examiner noted that the Veteran had some functional impairment of the thoracolumbar spine, which included: less movement than normal, pain on movement.  There was tenderness of the right and left parathoracic muscles.  He had no guarding or muscle spasm of the thoracolumbar spine.  Muscle strength testing was 5/5 with hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  There was no muscle atrophy.  Deep tendon reflexes were 2+ in the knees and ankles.  Straight leg raising was negative.  The examiner stated that there was no radicular pain or other signs or symptoms due to radiculopathy.  No neurological abnormalities were noted.  No intervertebral disc syndrome was noted.  The pertinent diagnoses were mid thoracic levoscoliosis with accentuated kyphosis, and compensatory lumbar scoliosis at L1-L4.  The examiner stated that X-rays of May 2000 and July 2009 do not demonstrate any degenerative disc disease or any degenerative joint disease.  In doing the active ranges of motion today, the Veteran stated that he was stopping at a point beyond which he will have a lot more pain; therefore, the ranges detailed above represent his functionally achievable range of motion that can be practically used in everyday life without precipitating disabling pain.  There was no complaint of any radicular symptomatology.  No non-organic findings are identified; he had no pain complaint on axial loading of the spine, no non-anatomic tenderness, no pain on rotation using legs and not spine.  


III.  Legal Analysis.

Disability evaluations are determined by the application of a schedule of ratings, which is in turn based on the average impairment of earning capacity caused by a given disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 4.1 (2012).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all the evidence of record, a reasonable doubt arises regarding the degree of disability, such doubt shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

When rating the veteran's service-connected disabilities, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include vertebral fracture or dislocation (Diagnostic Code 5235), sacroiliac injury and weakness (Diagnostic Code 5236), lumbosacral or cervical strain (Diagnostic Code 5237), spinal stenosis (Diagnostic Code 5238), spondylolisthesis or segmental instability (Diagnostic Code 5239), ankylosing spondylitis (Diagnostic Code 5240), spinal fusion (Diagnostic Code 5241), and degenerative arthritis of the spine (Diagnostic Code 5242) (for degenerative arthritis of the spine, see also Diagnostic Code 5003).  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided are the maximum that can be used for calculation of the combined range of motion.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note (2).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board also notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

A.  Rating in excess of 10 percent prior to April 4, 2012.

The Veteran's levoscoliosis of the thoracic spine was assigned a 10 percent rating under diagnostic code 5243.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 10 percent evaluation is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.  A 20 percent evaluation contemplates intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  A 40 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months. Under the regulations, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a.  

In this regard, the Veteran may receive a 20 percent disability rating by showing that he suffered incapacitating episodes having a total duration of at least two weeks but less than four weeks in the in the prior twelve months.  However, during the period prior to April 4, 2012, the Veteran did not report any incapacitating episodes.  In fact, during the VA examination in July 2009, the Veteran denied any incapacitating events in the past 12 months, and noted that he had not missed work due to his back condition.  Based upon the evidence of record, the Board finds the Veteran does not qualify for a 20 percent disability evaluation under the criteria rating based on incapacitating episodes (that is, episodes requiring bed rest prescribed by a physician and treatment by a physician).  38 C.F.R. § 4.71(a), Diagnostic Code 5243.  

As noted above, the Veteran's back disorder may also be rated under the General Rating Formula for Diseases and Injuries of the Spine.  To receive a 20 percent rating for a thoracolumbar spinal condition under the Rating Schedule, the veteran must show: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  At the Veteran's July 2009 examination, forward flexion was 75 degrees with pain and the combined range of thoracolumbar motion was 255 degrees.  Even with the consideration of pain with motion, overall, the criteria for a higher rating based on range of motion are not met.  Although the Veteran has reported muscle spasms, the examination did not report any spasms and particularly not spasms resulting in abnormal gait or abnormal spinal contour.  Again, the criteria for a 20 percent rating were not met.  

In addition, the examiner did not report any neurological deficits as a result of the thoracic disorder.  Significantly, in July 2009, the neurologic examination was completely within normal limits; sensation to light touch was intact in the lower extremities.  Even considering the Veteran's subjective complaints of pain, the medical evidence of record did not note any additional limitation of motion demonstrated upon repetitive motion that would support an evaluation in excess of the 10 percent assigned.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2012); see also 38 C.F.R. §§ 4.45, 4.59 (2012).  

In summary, prior to April 4, 2012 there was no basis in the factual evidence for the assignment of a schedular rating in excess of 10 percent.  Consequently, the next higher (20 percent) rating under the General Rating Formula criteria is not warranted prior to April 4, 2012.  

B.  Rating in excess of 20 percent from April 4, 2012.

By a rating action of May 2012, the RO increased the evaluation for the Veteran's thoracic spine disorder from 10 percent to 20 percent, effective April 4, 2012, under the provisions of Diagnostic Code 5237.  This evaluation contemplates forward flexion greater than 30 degrees or a combined range of motion not greater than 120 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 30 degrees or less due to such factors as limitation of motion, pain on motion, weakness, or excess fatigability.  See DeLuca, supra.  

After review of the evidentiary record, with consideration of the schedular criteria set forth above, the Board finds that a higher (40 percent) evaluation is not warranted.  Specifically, none of the evidence reflects the Veteran's flexion of the lumbar spine was limited to 30 degrees or less.  In fact, the April 2012 VA examination noted a forward flexion to 35 with pain.  While the Veteran occasionally reported pain and stiffness in the back, and has received treatment for his thoracolumbar strain, there is simply no evidence documenting that the Veteran has had limitation of flexion to 30 degrees or less at any point, or that his symptoms have equated to such limitation.  Nor is there any evidence the Veteran has favorable ankylosis of the entire thoracolumbar spine.  Thus, the evidence clearly shows the Veteran continues to have motion, albeit limited, of the thoracolumbar spine.  

The Board acknowledges that the Veteran has repeatedly complained of pain associated with his thoracic spine disorder.  The record also reveals that the Veteran has at various times taken medication to treat pain.  However, even considering the effects of pain, fatigue, weakness, or lack of endurance, the Veteran continued to have motion greater than 30 degrees.  In other words, the current 20 percent evaluation assigned contemplates the effect of the Veteran's complaints of pain, fatigue, limitation of movement and lack of endurance, and an increased evaluation based on pain is not warranted.  38 C.F.R. § 4.45, 4.71a, Diagnostic Code 5237; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Even considering additional functional limitation due to factors such as pain and fatigue, the overall evidence does not indicate a disability picture comparable to the criteria for the next higher (40 percent) evaluation, over any portion of the rating period on appeal. Indeed, the objective findings show forward flexion well in excess of 30 degrees, with no ankylosis.  Although some limitation of function has been demonstrated, such is found to be appropriately contemplated in the 20 percent evaluation.  

Based on the foregoing, the Board concludes that the Veteran's thoracolumbar strain has been no more than 10 percent prior to April 4, 2012 and no more than 20 percent disabling from April 4, 2012.  As the preponderance of the evidence is against the claim, there is no benefit of the doubt to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

With regard to incapacitating episodes, considered under Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, at no point in the period on appeal has the Veteran been prescribed bedrest.  Significantly, during the most recent VA examination in April 2012, the Veteran indicated that he had incapacitating episodes which occurred five times a year on average, causing him to stay on bed rest for 7 to 10 days.  However, there is no indication that these were physician-ordered bed rest.  Thus, a rating in excess of 20 percent is not available for incapacitating episodes.  See 38 C.F.R. § 4.71a (2012).  

Based on the foregoing, the Board concludes that the Veteran's thoracic spine disorder has been no more than 20 percent disabling from April 4, 2012.  As the preponderance of the evidence is against the claim, there is no benefit of the doubt to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  While the Veteran's back disorder may cause discomfort with prolonged standing, bending and sitting, there is no indication that his disability causes any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The very symptoms experienced by the Veteran are those addressed in the pertinent criteria as noted in the discussion above.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is not warranted.  


ORDER

Entitlement to an evaluation in excess of 10 percent for levoscoliosis of the thoracic spine, with recurrent mild pain, prior to April 4, 2012, is denied.  

Entitlement to a rating in excess of 20 percent for levoscoliosis of the thoracic spine, with recurrent mild pain, from April 4, 2012, is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


